                  Case 13-11326-CSS   Doc 1127     Filed 04/24/19    Page 1 of 2



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                           Chapter 7

HIGHWAY TECHNOLOGIES, INC. AND                   Case No. 13-11326 (CSS)
HTS ACQUISITION, INC.,
                                                 (Jointly Administered)
                         Debtors.

CHARLES A. STANZIALE, JR., in his
capacity as Chapter 7 Trustee of Highway
Technologies, Inc. and HTS Acquisition, Inc.,
                                                 Adv. Pro. No. 16-50085 (CSS)
                         Plaintiff,
                   v.

BDO USA, LLP,
                                                 Related Docket No. 26
                         Defendant.

                                      STATUS REPORT

         The Plaintiff, Charles A. Stanziale, Jr., in his capacity as the Chapter 7 Trustee of

Highway Technologies, Inc. and HTS Acquisition, Inc., hereby files the following status report:

The parties have reached an agreement in principle and a settlement agreement has been

circulated. Once the settlement agreement has been fully executed, a motion to approve the

settlement will be filed.


Dated: April 24, 2019                       McCARTER & ENGLISH, LLP
       Wilmington, Delaware
                                            By: /s/ Kate Roggio Buck
                                            Kate Roggio Buck (DE #5140)
                                            Shannon D. Humiston (DE #5740)
                                            Renaissance Centre
                                            405 N. King Street, 8th Floor
                                            Wilmington, DE 19801
                                            Telephone (302) 984-6300
                                            Facsimile (302) 984-6399
                                            kbuck@mccarter.com
                                            shumiston@mccarter.com


ME1 30259823v.1
                  Case 13-11326-CSS    Doc 1127     Filed 04/24/19     Page 2 of 2




                                             - and -

                                      Jeffrey Testa, Esq.
                                      Matthew Wapner, Esq.
                                      Four Gateway Center
                                      100 Mulberry Street
                                      Newark, NJ 07102
                                      Telephone: (973) 622-4444

                                      Attorneys for the Chapter 7 Trustee




ME1 30259823v.1
